DETAILED ACTION
Applicant's election with traverse of group I comprising claims 1-14 and species A comprising claims 3 and 11, in the reply filed on 12/14/2021 is acknowledged.  The traversal is on the ground(s) that there is not serious burden on the examiner in examining all of claims 1-15, 17-18 and 20-22.  This is not found persuasive because the groups I-IV cover different categories of inventions that would require search in different class and sub classes. In addition, the patentability requirement for method and apparatus is different, which would result in different direction of searching. The requirement is still deemed proper and is therefore made FINAL.  Thus, claims 1-15, 17-18 and 20-22 are pending in the application, claims 4-5, 15, 17-18 and 20-22 are withdrawn from consideration as directed to non-elected invention, and claims 1-3 and 6-14 are considered on merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-8 and 12-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dey et al. (US 2014/0004616, IDS) (Dey).
Regarding claim 1, Dey teaches use of a compound of the general formula (I) (par [0011]):
wherein
X (-ONH2) is a reactive group capable of reacting with an analyte molecule, whereby a covalent bond with the analyte molecule is formed (par [0011]),
L1 (-(CH2)n-) is a bond or a spacer (par [0011]),
Y is a neutral ion loss unit which, under conditions of mass spectrometry, is capable of fragmentation, whereby a neutral species, particularly a low-molecular weight neutral species is released (par [0011]),
L2 is a bond or a spacer,
Z is a charge unit comprising at least one charged moiety, in particular a permanently charged moiety, r is 0 or 1 (the Y in Dey includes Y(-L2-Z)r in the instant claim) (par [0011]), including any salt thereof,

determination (LC/MS/MS), more particularly in a triple quadrupole device (par [0011]).
Regarding claim 2, Dey teaches that wherein the reactive group X is a carbonyl-reactive group, a dienophilic group, a carboxylate reactive group, a phenol reactive group, an ammo reactive group, a hydroxyl reactive group, or a thiol reactive group (par [0037]).
Regarding claim 3, Dey teaches that wherein the reactive group X is a carbonyl reactive group, wherein X may be particularly selected from
 (iii) a hydroxylamino group, e.g. a H2N-O- group.
Regarding claim 6, Dey teaches that wherein neutral ion loss unit Y comprises or consists of a cyclic moiety, particularly a heterocyclic moiety, more particularly a 4, 5- or 6-membered heterocyclic moiety, which is capable of fragmentation preferentially by a reverse cycloaddition reaction (par [0011]), and wherein neutral ion loss unit Y preferably comprises or consists of a 4-, 5- or 6-membered heterocyclic moiety (par [0011]).
Regarding claim 7, Dey teaches that wherein the neutral species is an inorganic molecule such as N2 (par [0011]).
Regarding claim 8, Dey teaches that wherein the charge unit Z comprises or consists of
(i) at least one positively charged moiety such as a primary, secondary, tertiary or quaternary ammonium group or a phosphonium group, particularly having a pKa of 10 or higher, more particularly having a pKa of 12 or higher (par [0011]).
Regarding claim 9, Dey teaches that wherein the charge unit Z comprises or consists of one permanently positively charged moiety (par [0011]).
Regarding claim 10, it is well-known that compound (I) (par [0011]) further, under conditions of mass spectrometry, is capable of an alternative fragmentation, whereby a second neutral species different from the first neutral species is released.
Regarding claim 11, Dey teaches that wherein said compound (I) is of the general formula (Ia) or (lb) (par [0011]).

Y1 is a neutral ion loss unit comprising
(i) a heterocyclic moiety which, under conditions of mass spectrometry, is capable of fragmentation, whereby a first neutral species is released(par [0011]).
Regarding claim 13, Dey teaches that wherein compound (I) is an isotopologue, particularly an isotopologue comprising at least one isotope selected from D, 13C, 15N and/or 18O (par [0031][0036]).
Regarding claim 14, Dey teaches a method for the mass spectrometric determination of an analyte molecule (abstract) comprising the steps:
(a) covalently reacting the analyte molecule with a compound of general formula (I) as defined in claims 1, whereby an adduct of the analyte molecule and the reagent is formed (par [0011]), and
(b) subjecting the adduct from step (a) to a mass spectrometric analysis (par [0011]), preferably wherein the mass spectrometric analysis step (b) comprises:
(i) subjecting an ion of the adduct to a first stage of mass spectrometric analysis, whereby the ion of the adduct is characterised according to its mass/charge (m/z) ratio (par [0012]),
(ii) causing fragmentation of the adduct ion, whereby a first neutral species, particularly a low-molecular weight neutral species is released and a daughter ion of the adduct is generated, wherein the daughter ion of the adduct differs in its m/z ratio from the adduct ion (par [0012]), and
(iii) subjecting the daughter ion of the adduct to a second stage of mass spectrometric analysis, whereby the daughter ion of the adduct is characterized according to its m/z ratio (par [0012]).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest the formula (Ic).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797